Ex Parte Quayle Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application is in condition for allowance except for the following formal matters:
Rejoiner
This application is now ready to be rejoined with 29/725,015. In order to accomplish this, the following actions must be taken by the applicant in application 29/725,015 in order to fulfill the requirements of 37 CFR § 1.177(c).
A request must be filed to merge the spec, drawings, and claim from this application into the ‘015 application.
A petition under 1.183 to waive rule 1.153 of the purpose of including the contents of this application in the ‘015 application.
An amendment to the ’015 application adding the spec and drawings from application.
A PTO-1449 Information Disclosure Statement should be submitted listing any additional references cited by the examiner herein, into the ‘015 application.
Upon receiving notification that the petition under 1.183 to waive rule 1.153 has been granted, an express abandonment must be filed for this application.
Conclusion
The claim is allowable over the cited prior art.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday between 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914